Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 14, 2019

                                    No. 04-18-00532-CR

                                Daniel Cervantes SALAZAR,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR6992
                         Honorable Joey Contreras, Judge Presiding


                                       ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

      Appellant’s motion for an extension of time to file his motion for rehearing is granted.
Having considered the motion for rehearing, we deny the motion.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court